The appellant moved for a rehearing; and the cause was finally disposed of at the January term, 1874.
Cole, J.
On the motion for a rehearing, two points, made in the original brief, are pressed upon our attention, as showing error in the rulings of the court on the trial: 1st, the exclusion of the question asked the witness Wm. H. Butterfield, on cross' examination, as to what the cattle were worth per head in Chicago at the time of sale; and 2d, the question arising under the statute of frauds.
In regard to the first point, we do not deem it necessary to add anything to what is said in the opinion. Strictly speaking, the witness had not been' so examined in chief as to give the plaintiff the right to ask that question on cross examination. Great latitude of interrogation is frequently allowed on cross examination; and if the court, in its discretion, had permitted the question to be asked, and the judgment had been for the plaintiff, the ruling might not have been deemed an error for which a new trial should be granted. But the court saw fit to exclude the testimony, and as a matter of strict right the plaintiff could not insist upon the question being answered on cross examination.
On the other point it is said, that as there was no written *66memorandum of the contract, the sale was void, and that the defendant might have thrown up the treaty when he ascertained the actual weight of the cattle; and as he did not, he cannot complain of the fraud practiced upon him. The contract was made in Chicago, and what the statute of Illinois is upon the subject of this verbal contract, does not appear in the case. In the absence of proof upon the question, we must assume that the statute of that state is the same as our own; but it is quite possible, if the statute had been put in evidence, it would have shown that the verbal contract- was binding, and that no writing was necessary to validate ifc See R. S. Illinois, Cooke’s edition, 1858, vol. 1, p. 541.
By the Court. — Motion for a rehearing denied